Citation Nr: 1040483	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for swelling and 
enlargement of the testicles. 

2.  Entitlement to service connection for loss of bladder control 
and infection as secondary to swelling and enlargement of the 
testicles.

3.  Entitlement to service connection for erectile dysfunction as 
secondary swelling and enlargement of the testicles. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The appellant had active military service from December 29, 1971 
to March 13, 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision. 

In this case, the appellant is seeking service connection for 
swelling and enlargement of the testicles, for loss of bladder 
control and infection, and for erectile dysfunction; the latter 
two being secondary to the swelling and enlargement of the 
testicles.  Because the three issues involve essentially the same 
point of origin, the Board will refer to these three issues 
collectively as his genitourinary conditions.  


FINDINGS OF FACT

1.  No medical conditions were noted at the appellant's 
enlistment physical.

2.  Clear and unmistakable evidence shows that the appellant had 
genitourinary symptoms prior to entering active duty, which were 
not permanently aggravated during his approximately three months 
of active service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for swelling and enlargement 
of the testicles have not been met.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  Criteria for service connection for loss of bladder control 
and infection as secondary swelling and enlargement of the 
testicles have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

3.  Criteria for service connection for erectile dysfunction as 
secondary swelling and enlargement of the testicles have not been 
met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, an appellant generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The law provides that a Veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111 (West 2002).  

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 
25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The Court has held that lay statements by a appellant concerning 
a preexisting condition are not sufficient to rebut the 
presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a preexisting condition). 

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  However, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence in the 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation is not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000)

In light of the above, and because the appellant clearly has 
several genitourinary conditions, the Board will focus on the 
evidence that relates to whether these genitourinary conditions 
clearly and unmistakably existed prior to service and whether 
there is clear and unmistakable evidence that the genitourinary 
conditions were aggravated by service.

The first inquiry is whether clear and convincing evidence shows 
that the appellant' genitourinary conditions existed prior to 
service.

While no disability was noted on the appellant's enlistment 
physical, significant evidence shows that the appellant's 
genitourinary conditions existed prior to his entry into service.

The appellant entered active duty December 29, 1971 and separated 
from active duty less than three months later on March 13, 1972.  
In his claim, the appellant asserted that he was discharged from 
the military shortly after starting basic training due to swollen 
and enlarged testicles.  He added that his condition was severe 
enough to warrant a medical discharge and he stated that he had 
experienced problems with his testicles, penis, and bladder ever 
since his discharge.

Service treatment records show that on January 15, 1972, 
approximately two weeks into service, the Appellant presented to 
the clinic complaining of pain in his testicles and some burning 
while urinating at times.  The appellant had slight edema and 
tenderness of both scrota.  On January 17, the appellant was seen 
by urology for bilateral edema and scrotal tenderness.  It was 
noted that the appellant had a long history of such problems.  
The doctor noted that the appellant had undergone three past 
surgical procedures (at 19 months, 10 years old, and 13 years 
old) for hydroceles, and the medical officer noted that the 
appellant had experienced intermittent pain with exercise both 
prior to service and since enlisting.  The medical officer 
diagnosed possible sterility and probably inflammatory pain, and 
recommended use of a scrotal supporter.

The appellant was also given a limited duty profile for two 
weeks, and it was noted that the appellant's conditions (namely 
bilateral edema and tenderness in the scrotum) were temporary.

On February 16, 1972, the appellant again sought treatment for 
pain in his groin with activity.  The appellant acknowledged in 
the record that this pain was bilateral and had been present for 
many years.  The medical officer noted that the appellant had a 
left hernia repair at 19 months, then had a operation at 10 years 
of age for a hydrocele and recurrent hernia, then he had a third 
operation at 12 years of age for a hydrocele.  The medical 
officer noted that subsequent to these procedures the appellant 
developed bilateral scrotal edema with fluid accumulation and 
recurrent episodes of groin and genital pain with any periods of 
increased activity.  On physical examination the medical officer 
noted the small inguinal surgical scar which was well-healed.  
The appellant also had a small amount of fluid in his scrotal 
sacs, and the medical officer's impression was that scarring 
around the spermatic cord region was causing the Veteran's pain.  
However, the medical officer indicated that neither he nor the 
surgeon felt that a repeat operation and exploration of the groin 
would correct the appellant's problems.  The medical officer 
found that the appellant did not meet the military's induction 
standards and recommended that a Medical Board  be convened as 
the appellant had a condition that existed prior to service.  In 
making this recommendation, the medical officer asserted that the 
Veteran's genitourinary conditions were not aggravated by 
military service.

On February 25, a Medical Board was convened at which it was 
noted that the appellant had post-operative testicular pain 
bilaterally.  However, the Medical Board concluded, as was 
recommended by the medical officer who had examined the 
appellant, that his condition existed prior to service and was 
neither caused by, nor aggravated by, active duty.

The appellant was then separated at which time he acknowledged 
that he had not met induction/enlistment standards that the time 
of his enlistment.

In his notice of disagreement, the appellant argued that he was 
allowed to join the military even though he had a preexisting 
medical conditions; and he conceded that he was not entitled to 
the presumption of soundness.  

The appellant's representative has argued that the Veteran never 
had genitourinary problems prior to entering military service, 
but such an assertion is clearly disproven by both the service 
treatment records and the Veteran's assertions which show 
otherwise. 

The Court has held that lay statements by a appellant concerning 
a preexisting condition are not sufficient to rebut the 
presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion that a 
disability preexisted service.)  However, more recently, the 
Court has held that lay testimony is competent to report symptoms 
such a pain that are capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the appellant acknowledged while in service that he 
had genitourinary pain following several childhood operations.  
It is not disputed that the appellant had surgeries prior to the 
military as the surgical scar was noted by the medical officer 
who examined him.  More importantly, the medical officer who 
evaluated the Veteran only a month into service found that his 
complaints were related to a condition that existed prior to 
service.  The Board concludes that the combination of medical 
evidence and competent lay statements is sufficient to show 
clearly and unmistakably that the appellant's genitourinary 
conditions existed prior to service

Given this finding, the second inquiry is whether the appellant's 
genitourinary conditions were aggravated by his military service. 

To show that a disability was aggravated, it must be shown both 
that a disability that existed prior to service was permanently 
worsened by military service, and that such worsening was beyond 
the natural progression of the condition. 

In his notice of disagreement, the appellant argued that his pre-
existing condition was aggravated by his military service.  
However, he has advanced no medical evidence to support such a 
position. 

As noted, the appellant is competent to report symptoms such as 
pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
in adjudicating this claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 

The appellant apparently told his private doctors that while he 
had surgeries prior to service, his genitourinary conditions 
began while in the military.  Thus, implying that he was not 
symptomatic until basic training; yet the appellant clearly had 
experienced symptoms, such as pain, prior to service as was noted 
in his service treatment records.  Specifically, in a January 
1972 record, the Veteran reported having experienced intermittent 
scrotal pain with exercise prior to entering military service.

In July 2005, Dr. Segar wrote that he had treated the appellant 
for many years and from the appellant's oral medical history, his 
problems began in 1971 during basic training when he had 
testicular swelling.  Dr. Segar added that the appellant reported 
experiencing problems ever since with pain and swelling.  
However, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Furthermore, the mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Dr. Segar has 
not shown that he ever reviewed the appellant's claims file or 
service treatment records.  Rather, he is simply repeating what 
the appellant has related to him about his medical conditions 
while in the military.  

The appellant also submitted treatment records and a letter from 
Dr. LaHaye.  While these records confirm genitourinary 
conditions, the oldest treatment record is dated in the 1990s, 
more than 20 years after the appellant separated from service, 
and the records do not in any way show that the appellant's 
military service aggravated any genitourinary condition.  In July 
2005, Dr. LaHaye wrote a letter noting the appellant's pre-
service surgeries, and indicating that the appellant had 
recurring bouts of epididymal orchitis initially while in the 
Army at age 18.  However, Dr. LaHaye did not begin treating the 
appellant until 1998 and there is no evidence that he has had 
access to the appellant's military treatment records or pre-
military treatment records.  As such, his statement is 
effectively no different than the appellant's assertions.

While the appellant appears to have told his private doctors that 
he became symptomatic while in service, it was clear from the 
appellant's service treatment records that he had experienced 
pain and scrotal swelling prior to enlisting.  This inherent 
conflict renders the Veteran's statements incredible for the 
purpose of establishing that his genitourinary conditions which 
clearly existed prior to service were permanently aggravated by 
his military service.  Furthermore, because the appellant's 
statements are not credible, neither are the letters from his 
private doctors as their statements merely transcribed the 
appellant's assertions.

The appellant's representative argued that the Board should 
obtain a medical opinion as to whether the appellant's pre-
existing condition was aggravated; however, such an opinion is 
already of record, as the medical officer who evaluated the 
appellant in 1972 specifically found that his pre-existing 
condition was not aggravated by his military service.  This 
opinion was offered after evaluating the appellant and was 
rendered contemporaneously with the appellant's military service.  
As such, it is considered to be highly probative.

It is not argued that the appellant was asymptomatic during 
service; however, temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  In this case, 
the weight of medical evidence does not show that the underlying 
condition was worsened by the appellant's military service.

As such, the criteria for service connection have not been met, 
and the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2005, which informed the appellant of all the 
elements required by the Pelegrini II Court as stated above.  

Private treatment records have been obtained, as have service 
treatment records; and there is no allegation that the appellant 
has received any VA treatment.  Additionally, the appellant was 
offered the opportunity to testify at a hearing before the Board, 
but he declined.

The appellant's representative has argued that the Board should 
seek to obtain records from the hospital at Ft. Polk where the 
appellant was stationed during his brief period of military 
service.  However, it is noted that a request was sent to Ft. 
Polk for any available records, but a response was returned that 
no records existed.  Additionally, the appellant's representative 
requested that a medical opinion be obtained that addressed 
whether the appellant's genitourinary condition that existed 
prior to service was aggravated by his military service.  
However, as noted in the body of this opinion, such a medical 
opinion was already of record in that at separation a medical 
officer reviewed the appellant's claim but found that his 
genitourinary condition had not in fact been aggravated.  As 
such, seeking an additional opinion would merely be duplicative.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the appellant's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the appellant in adjudicating this 
appeal.
 
  
ORDER

Service connection for swelling and enlargement of the testicles 
is denied. 

Service connection for loss of bladder control and infection as 
secondary to swelling and enlargement of the testicles is denied.

Service connection for erectile dysfunction as secondary swelling 
and enlargement of the testicles is denied. 


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


